Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claims 1-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments with respect to the non prior art rejections of claims 4-5 and 14-15 have been fully considered and are persuasive.  The rejections of claims 14-15 under 35 U.S.C. § 101 and 4-5 under 35 U.S.C. § 112(b) have been withdrawn. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over over Burry et al (US Patent 8,711,380 B2, previously cited) in view of Nishida et al (US Patent 8,285,183 B2) and Fujii et al (US Paetnt 9,395,660 B2).
With regard to claims 1 and 10: Burry discloses a print apparatus (an electrophotographic printing system, shown in Figure 1) which comprises a pattern 260 which receives a toner pattern according to print instructions and transfers that pattern to a print sheet 210, see column 6 lines 46-61 and column 7 lines 20-56 disclosing formation of the image according to image information and transferal of the developed toner image to the print sheet 210) and processing circuitry (electronic subsystem ESS) which is configured execute a method of: receiving an instruction to print a user specified printing task to at least one media sheet (the circuitry receives a print job, which includes an instruction to print user specified data, see column 5 lines 1-20 and 35-45 discussing the nature of the data received by the printer); and determining print operation instructions which include instructions causing the print apparatus to carry out a print operation comprising the user specified print task (See Figure 3 steps 440, 460, 480 disclosing printing of the print jobs); and generating instructions to control the apparatus to carry out maintenance instructions, including cleaning operations (see column 8 lines 30-41 and column 8 line 60 through column 9 3line 13 discussing the ESS generating and issuing instructions to control the scheduling and execution of maintenance and adjustment operations of the print apparatus according to analysis of the print job image data input by the user, note per column 10 lines 19-35 that the instructions may control the scheduling of a cleaning operation of the printer).
Burry does not explicitly disclose that the cleaning operation in the method which the printer executes comprises duplex printing a print media sheet, that determining the print operation instructions comprises determining instructions to print a first region of a first side of the print media sheet in the cleaning operation and instructions to print a 
Nishida teaches a cleaning operation for cleaning the fixing unit of an image forming apparatus to address adhesion of toner and paper dust on the fixing unit rollers, an issue described in column 2 lines 1-21.  In the embodiment of Nishida disclosed in Figures 23-25 and discussed in column 28 line 42 through column 32 line 53 the cleaning operation involves executing duplex printing on a print media sheet, and during the duplex printing operation generating and executing instructions which controls the printer to print a first region on a first side of the print media sheet (an off-set producing image, marked in Figure 24 as To PRODUCING IMAGE” and formed in step 1-e of the method shown in Figure 23) then re-feeding the sheet through a duplexing path (Step 3-a) and generating and executing instructions to print a second region on the second side of the print media sheet (a contaminant recovery image, marked in Figure 25 as COL. IMG and formed in step 3-b).  This operation removes contamination from the various components in the fixation unit, see column 32 lines 43-53.
It would have been obvious to implement the cleaning operation of Nishida as one of the cleaning operations automatically scheduled by the apparatus in order to allow the apparatus to clean the fixing unit.
In the combination of Burry and Nishida the size of the first region printed on the first side of the sheet and the size of the second region printed on the second side of the sheet are not necessarily of different sizes as claimed.  Nishida only indicates in other embodiments that the images formed must at minimum have a length that corresponds to the circumference of the fixing unit parts (see for example column 24 
Fujii however teaches that when producing a toner image which is intended to collect toner debris from a fixing unit it is useful to have the collection image be smaller than the size of the sheet to form an empty region on the sheet.  This allows for the user of the printing unit to confirm that the collection operation successfully collected all of the toner from the fixing unit.  See column 9 lines 55-57 describing formation of a blank region and column 10 lines 40-66 describing the function of the blank region.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the second, toner collecting, image of the combination of Burry and Nishida to have a smaller size than the first, offset producing, image in order to leave room for a check region where a user could visually confirm that all toner has been successfully collected from the fixing unit during the cleaning operation.

With regard to claim 2: The method executed by Burry includes printing a plurality of media sheets according to the print operation instructions (see steps 440, 460, and 480 in Figure 3 showing the printing of the received and analyzed print jobs).

With regard to claims 3 and 11: Nishida teaches that when automatically executed the print operation used for the cleaning operation should be configured such 

With regard to claims 4-5: The cleaning method taught by Nishida (which is implemented in the combination) includes determining instructions to control the print apparatus to print the user specified printing task including a print parameter which has a first value for printing the user specified printing task and determining instructions to carry out at least one cleaning operation which include a second, different, value for the print parameter.  In Nishida the print parameter comprises a temperature, specifically the temperature of the fixing unit which is one setting during normal printing (see column 7 lines 10-32) and a second, higher value during the cleaning operation in order to induce toner offset in a controlled manner to collect debris in the fixing unit (see column 30 lines 1-7).

With regard to claim 6: Burry does not disclose that the determining of print operation instructions includes determining instructions to control the print apparatus to print the user specified printing task on a media sheet of a first type and the determining 
Nishida teaches that the duplex cleaning operation should be performed with a media type different than that of the media used for the normal printing operation, in order to ensure that the entire span of the fixing unit is cleaned (see column 9 line 60 through column 10 line 3, which describes selecting a sheet with the maximum width for the cleaning operation and the need to use a medium larger than the sheet size which was recently used for printing to clean the unit).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the combination of Burry and Nishida to determine instructions to use a different sized sheets for the normal printing and the duplex cleaning operation in order to ensure that the duplex cleaning operation cleans the full width and circumference of the fixing device.

With regard to claim 9:  The cleaning method taught by Nishida (which is implemented in the combination) includes generating instructions to print a solid block of color, see column 32 lines 5-7 disclosing generation of a solid black image. 

With regard to claim 14: Burry discloses that the method is implemented on a non-transitory machine readable medium which comprises instructions which, when executed by the processing circuitry of the printer, cause the processing circuitry to execute (see column 6 lines 54-55 and column 8 lines 45-51 disclosing that the ESS is 
Burry, as noted in the rejection of claim 1 above, does not explicitly disclose that the cleaning operation in the method which the printer executes comprises duplex printing a print media sheet, that determining the print operation instructions comprises determining instructions to print a first region of a first side of the print media sheet in the cleaning operation and instructions to print a second region of a second side of the print media sheet in the cleaning operation, wherein the first region and the second region are of different non-zero sizes.
Nishida teaches a cleaning method for cleaning the fixing unit of an image forming apparatus to address adhesion of toner and paper dust on the fixing unit rollers, an issue described in column 2 lines 1-21.  In the embodiment of Nishida disclosed in Figures 23-25 and discussed in column 28 line 42 through column 32 line 53 the 
It would have been obvious to implement the cleaning operation of Nishida as one of the cleaning operations automatically scheduled by the apparatus in order to allow the apparatus to clean the fixing unit.
In the combination of Burry and Nishida the size of the first region printed on the first side of the sheet and the size of the second region printed on the second side of the sheet are not necessarily of different sizes as claimed.  Nishida only indicates in other embodiments that the images formed must at minimum have a length that corresponds to the circumference of the fixing unit parts (see for example column 24 lines 29-39 and 52-61 describing offset producing and collection images in an embodiment where the images are formed on two sheets of paper).  In the example of Nishida for the embodiment of Figures 23-25 the images have the same size corresponding to the size of the sheet after leaving a small section blank to ensure proper feeding, see column 32 lines 1-9 and 38-42.
Fujii however teaches that when producing a toner image which is intended to collect toner debris from a fixing unit it is useful to have the collection image be smaller than the size of the sheet to form an empty region on the sheet.  This allows for the user of the printing unit to confirm that the collection operation successfully collected all of the toner from the fixing unit.  See column 9 lines 55-57 describing formation of a blank region and column 10 lines 40-66 describing the function of the blank region.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the second, toner collecting, image of the combination of Burry and Nishida to have a smaller size than the first, offset producing, image in order to leave room for a check region where a user could visually confirm that all toner has been successfully collected from the fixing unit during the cleaning operation.



Claims 8 and 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Burry, Nishida, and Fujii in further view Holmes et al (US Patent 4,934,681, previously cited).
With regard to claims 8 and 15: Burry does not disclose that the determining of print operation instructions comprises an instruction to include an idle cycle when the number of print apparatus cycles would otherwise be odd.
Holmes teaches inserting idle cycles (“skipped pitches”) into the printing process when controlling a duplex printing apparatus to switch back and forth between duplex 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the method used in the combination of Burry and Nakabayashi to insert idle cycles (skipped pitches) when the printing cycles is an odd number, as taught by Holmes, in order to account for the time required for the odd number of pages to traverse the duplexing path. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burry, Nishida, and Fujii in view of Kilian (US Patent 6,115,570, previously cited).
With regard to claim 12: Burry discloses that the apparatus includes an electrostatic imaging unit (belt 230) which receives print agent (toner applied at development station 252) and to transfer the pattern to the pattern receiving surface.
Burry does not disclose using a cylinder, instead using a photoconductive belt.
Photoconductive belts and cylinders are however well known equivalents in the art of electrophotography, known as able to be substituted for each other.  See Kilian column 7 lines 20-23.  A person having ordinary skill in the art at the time of filing thus would have found the claimed configuration obvious in view of Burry as a matter of substitution of an art recognized equivalent.

Allowable Subject Matter
Claim 13 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852